Citation Nr: 1623280	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-33 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for thoracic outlet syndrome, status postoperative right first rib resection.

2.  Entitlement to a compensable initial disability rating for right knee patella tendonitis with degenerative joint disease, status postoperative foreign body removal.

3.  Entitlement to a compensable initial disability rating for migraine headaches.

4.  Entitlement to service connection for costochondritis, to include right pectoral costochondritis and costochondritis in the septum.

5.  Entitlement to service connection for right foot neuritis.

6.  Entitlement to service connection for left foot neuritis.



REPRESENTATION

Appellant represented by:	James B. Stewart, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to September 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating for thoracic outlet syndrome, entitlement to an increased rating for a right knee disability, and entitlement to service connection for costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current diagnosis of neuritis of the right foot.

2.  The evidence of record does not show that the Veteran has a current diagnosis of neuritis of the left foot.

3.  The Veteran's headache disability is manifested by prostrating attacks on average of once a month over the last several month, but is not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Neuritis of the right foot was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Neuritis of the left foot was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an increased evaluation of 30 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  The Veteran was provided all required notice in conjunction with the Benefits at Discharge Program and receipt of such notice was confirmed in a July 2009 pre-discharge notice response, prior to the initial adjudication of the Veteran's claims in February 2010.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to her headaches and neuritis of the right and left feet in September 2009.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided in September 2009 are adequate in this case.  The examination provides subjective and objective findings sufficient to rate the severity of the Veteran's headaches under the respective diagnostic code rating criteria.  The examination also provides sufficient objective findings to determine the existence of the Veteran's alleged neuritis of the right and left feet.  Accordingly, for the foregoing reasons, the Board finds the VA examinations provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the March 2016 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Neuritis of the Right and Left Feet

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the evidence of record does not show any diagnoses of or treatment for neuritis of the right or left foot during or proximate to the appeal period. 

The Board acknowledges that the service treatment records show treatment for neuritis.  A June 2006 record notes the Veteran's complaints of left foot pain.  The diagnosis was hallux limitus.  A September 2006 record reveals the Veteran's reports of pain in the right foot.  At that time, there was no definitive neuropathy associated with the feet, and her foot pain was attributed to the use of a new foot appliance.

An August 2009 VA examination notes the Veteran's complaints of burning and itching on the top of the feet.  Physical examination showed no edema, no atrophy, no weakness, no disturbed circulation, and no skin changes.  Gait and balance were normal.  A Tinel's sign of the bilateral ankles was negative and motor and sensory functions were within normal limits.  Right and left lower extremity reflexes were normal and peripheral pulses were 2+.  A neurological examination was normal and X-rays of the feet were also normal.  The VA examiner concluded that there was no pathology to render a diagnosis for the claimed condition of bilateral foot neuritis, and that there were no objective findings of neuropathy in the feet on examination.

The private medical records submitted by the Veteran are negative for any diagnoses of or treatment for neuritis of the right or left foot.

During her March 2016 hearing before the Board, the Veteran testified that she began experiencing foot problems during service, and believes that they were caused by long hikes wearing heavy sacs on her back.  She stated that she was diagnosed with neuritis during service, and she believes that she has inflammation and damage to the root nerve conductors at the top of her feet.

After a thorough review of the evidence of record, the Board concludes that service connection for right and left foot neuritis is not warranted.  There is no medical evidence suggesting that the Veteran currently has neuritis of the right and left feet now, or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  Although the service treatment records show a history of neuritis, this diagnosis was rendered before the current appeal period began.  Although the Veteran reports symptoms of burning pain on her feet, an August 2009 VA examiner found no objective evidence of neuritis or neuropathy of the feet.  

While the Veteran is competent to report symptoms capable of lay observation, she has not been shown to have had any medical training, is therefore not competent to render a diagnosis of a nerve disability associated with her symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board accepts that the Veteran is competent to report symptoms of burning pain, but in the absence of a medical opinion, the Veteran's lay statements of symptoms are not sufficient to constitute a diagnosed disability.

As the evidence does not show a diagnosis of right or left foot neuritis, service connection cannot be awarded.  Without a currently diagnosed disability, the Veteran's claims for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of right or left foot neuritis at any point during the claim or appeal period.  See McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claims must be denied.

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Migraine Headaches

The Veteran contends that he is entitled to an increased rating for his service-connected headache disability, which is currently rated as noncompensable. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headache disability is evaluated under Diagnostic Code 8100 for migraines, and is currently rated as noncompensable. 

Under Diagnostic Code 8100, a zero percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

In determining whether the Veteran experiences the type and frequency of prostrating attacks of headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

During an August 2009 VA examination, the Veteran reported experiencing headaches during service.  She described photophobia, phonophobia, nausea, and vomiting.  She indicated that the episodes started during the middle of the night.  Although she initially self-medicated, she eventually sought medical treatment.  She stated that she was taking Topomax and Maxalt for her migraines.  The Veteran reported migraine headaches occurring two to three times per month.  The examiner stated that the Veteran's attacks were "not prostrating; ordinary activity is possible."  The usual duration of the headache was noted to be "hours."  The diagnosis was intermittent migraine headache.  The examiner found no effects on the Veteran's usual daily activities.

Private medical treatment records from 2010 through 2013 note diagnoses of and treatment for headaches, including prescriptions for Topomax, Maxalt, and Imitrex.  A December 2011 record notes that the Veteran was going to see a neurologist for her migraines and was considering Botox injections as treatment.  A March 2012 record reflects that the Veteran reported migraines occurring two to three times per week, each lasting two days.  She described the pain as throbbing, sharp, tight, and band-like.  She reported sensitivity to light and sound, nausea, and ringing in the ears.  She also described a "fuzziness" in the corner of her right eye prior to migraine onset.  The diagnosis was chronic migraine, on average six days per week, lasting for hours with associated sensitivity to light and sound, nausea, and with a throbbing component.  Episodic migraine with visual aura was also diagnosed.  The Veteran began Botox treatment for her headaches.  In June 2012, the Veteran stated that she no longer had daily headaches, although she did report continued migraines.  She stated that the migraines lingered for six to eight hours.  In September 2012, the Veteran reported two migraines since her last visit, and that her pain was "particularly severe" and lasted for two to three days.  November 2012 and February 2013 records reveal that the Botox injections eliminated the Veteran's daily headache and reduced her migraines to two to three per month.  A May 2013 record indicates that the Veteran received a Botox injection as treatment for her migraines, and that she experienced migraines on average three to four days per month.  She noted that, in March 2013, she had five consecutive days of migraine that did not respond to conventional rescue agents. 

During her March 2016 hearing before the Board, the Veteran testified that she experiences approximately four to five migraines per month.  She noted that she had been undergoing treatment for her migraines in the form of oral medication and Botox injections, but explained that these measures did not stop her migraines and that she continued to experience them four to five times per month.  She stated that she usually wakes up with a full-blown migraine in the morning, and takes "rescue" medication until it subsides.  She explained that she had to call in sick to work many times due to the severity of her migraines, and also because her migraines caused nausea, ringing in the ears, and light sensitivity.  She stated that her migraines rendered her "completely debilitated" when they occurred, and that she was unable to safely drive during a migraine.  She noted that she just stays in bed and waits for the migraine to subside, and that sometimes her migraines sometimes last three days.

After a thorough review of the evidence of record, the Board concludes that a 10 percent rating, but no greater, is warranted for the Veteran's headaches.  In that regard, although the VA examination did not find the Veteran's headaches to be prostrating, during her March 2016 hearing, the Veteran testified that her headaches require bed rest and that she calls in sick to work during a severe headache.  She also reported symptoms of light sensitivity, nausea, ringing in the ears, and inability to drive, which resulted in the need for rest.  Based on the Veteran's testimony, the Board construes the Veteran's headaches which are severe enough to result in missed work and require rest with medication to constitute prostrating headaches for purposes of the rating criteria.  Because the Veteran testified that these headaches occur approximately four to five times per month, the criteria for a 30 percent rating are met.  

However, the evidence does not suggest that the Veteran's severe headaches which require her to rest and stop activity are very frequent and prolonged or productive of severe economic inadaptability.  Although the Veteran reported taking sick leave when necessary, she has not indicated that her headaches have compromised her employment.  Accordingly, as the evidence more nearly approximates the criteria for a 30 percent rating for headaches, an increased rating of 30 percent is granted for the Veteran's headache disability.

The Board need not consider other diagnostic codes, as Diagnostic Code 8100 is the only relevant code for the Veteran's headache symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100-8108 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected headaches are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that she is unemployable as a result of his service-connected headaches.  Although the Veteran reported occasional sick days due to her headaches, she has not alleged, and the evidence does not show, that she is unemployable due to her headaches.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to service connection for neuritis of the right foot is denied.

Entitlement to service connection for neuritis of the left foot is denied.

Entitlement to an increased rating of 30 percent, but no greater, for the Veteran's headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

I.  Thoracic Outlet Syndrome

Initially, the Board observes that the Veteran identified additional private medical treatment records relevant to her thoracic outlet syndrome.  During her March 2016 hearing before the Board, she reported that she was treated at the M. Cancer Center for the pain resulting from her thoracic outlet syndrome.  Accordingly, the RO should attempt to obtain all private treatment records from the M. Cancer Center.

Additionally, after consideration of the Veteran's testimony before the Board in March 2016, the Board concludes that a new VA examination is needed to determine the current severity of her service-connected thoracic outlet syndrome.  Specifically, during her hearing, the Veteran identified numerous additional symptoms that she believes to be caused by her thoracic outlet syndrome which were not addressed by the most recent VA examination.  The Veteran described a litany of five surgeries to her right shoulder and one surgery to remove most of a rib.  In addition to having two thirds of her right first rib removed, she had her scalene muscle reattached to another location and a chest tube inserted which caused problems with nerves in the brachial plexus area.  She complains now of impairment of the scalene muscles and constant pain associated with the thoracic outlet syndrome.  She explained that she was undergoing Botox injections to relieve the pain in her scalene muscle and soft tissue palpation therapy for the thoracic outlet syndrome.  She also described numbness and reduced range of motion in her right arm.  She noted that her doctors suggested another surgery, but that she does not wish to proceed.  As the September 2009 VA examination does not take into account all of the symptomatology that the Veteran contends is related to her thoracic outlet syndrome, the Board believes that a new, more comprehensive VA examination is warranted.

II.  Costochondritis

A VA examination is also warranted to determine the current existence and etiology of the Veteran's costochondritis, including right pectoral costochondritis and costochondritis in the septum, which she contends is related to her June 2009 in-service surgery.  In essence, she believes that the June 2009 surgery left her nerve endings open, making them very sensitive.  Although she was afforded a VA examination in September 2009, the VA examiner did not clearly address her symptoms of costochondritis and did not provide any opinion regarding the etiology of her symptoms.  Further, the more recent private medical evidence in the claims file reflects diagnoses of neuropathic pain to the anterior chest; intercostal neuralgia; and possible costochondritis.  Accordingly, the Veteran should be provided with a VA examination to determine the existence and etiology of her diagnosed neuropathic pain to the anterior chest; intercostal neuralgia; right pectoral costochondritis; and costochondritis in the septum.

III.  Right Knee

Review of the claims file reflects that the Veteran's right knee disability has increased in severity since it was last examined in September 2009.  In that regard, private medical treatment records from 2010 to 2011 indicate that the Veteran's right knee disability was aggravated in a September 2010 motor vehicle accident.  Accordingly, as the September 2009 VA examination may not reflect the current severity of the Veteran's right knee disability, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2015).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining all required authorizations, obtain the Veteran's private treatment records from the M. Cancer Center.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform her of the efforts to obtain them, and (3) inform her that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.

2.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current severity of her service-connected thoracic outlet syndrome.  The claims file must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's testimony regarding the current symptoms of her thoracic outlet syndrome, to specifically include the involvement of her scalene muscle, the removal of two-thirds of her right first rib, her numbness and pain in the right arm, and any other identified symptoms.  The examiner must provide accurate and fully descriptive assessment and objective evaluation of all symptoms associated with her service-connected thoracic outlet syndrome.  A complete rationale for all opinions must be provided.

3.  Provide the Veteran with the appropriate VA examination to determine the existence and etiology her costochondritis.  A copy of the Veteran's claims file and this Remand must be provided to, and reviewed by, the examiner.  The examiner is requested to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's neuropathic pain to the anterior chest; intercostal neuralgia; right pectoral costochondritis; and costochondritis in the septum are related to her active duty service?

The examiner should provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, then the examiner should provide an explanation and rationale for why an opinion could not be provided.

4.  Schedule the Veteran for a VA examination to ascertain the current severity of her service-connected right knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail. 

The examiner should report the right knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the right knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.

5.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


